Citation Nr: 1121154	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-37 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left upper extremity with hand tremors.  

2.  Entitlement to service connection for neuropathy of the right upper extremity with hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from May 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of essential tremors of both upper extremities.  

2.  There are medical opinions of record relating the Veteran's hand tremors to a spine injury incurred during service. 

3.  There is lay evidence of a continuity of symptomatology of hand tremors dating from service to the present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy of the left upper extremity with hand tremors have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, (2010).  

2.  The criteria for service connection for neuropathy of the right upper extremity with hand tremors have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims service connection for neuropathy of the upper extremities, which is manifested by bilateral hand tremors.  He asserts that this disability was incurred in service, or is secondary to his service-connected cervical and lumbar spine disabilities.  

The Veteran is service-connected degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine.  Service treatment records clearly establish that the Veteran was involved in an automobile accident during service; he was in a jeep that rolled over and he incurred back and neck injuries as a result.  Service treatment records do not reveal any complaints, or diagnosis of, any neurologic disorders or tremors.  

Recent VA Compensation and Pension examinations in May 2007 and January 2008 reveal that the Veteran has a current diagnosis of essential tremor of the hands.  The physicians who conducted these examinations indicate that the Veteran's essential tremors are unrelated to the accident during service or the service-connected spine disabilities.  

The Veteran asserts that he has had symptoms of hand tremors ever since service.  He has submitted numerous lay statements from family and friends which indicate that he has had symptoms of hand tremors dating from service to the present.  

A March 2006 letter from Dr. Gorang, the Veteran's private physician, indicates that he has treated the Veteran from 1996 to the present and that the Veteran has had symptoms of hand tremors that entire period of time.  The physician indicated that the Veteran's bilateral hand tremors were the result of the cervical spine injury during service.  A March 2006 letter from a private chiropractor indicates treatment of the Veteran from 1984 to the present.  This letter expresses an opinion linking the Veteran's hand tremors to the cervical spine injury during service in identical language to that contained in Dr. Gorang's letter.  A December 2006 letter from a second chiropractor also links the Veteran's current hand tremors to the injury during service.  

The evidence establishes that the Veteran was injured in a roll over jeep accident during service.  He incurred injuries to the cervical spine and lumbar spine as a result.  The Veteran's has current diagnoses of essential tremors involving both hands.  The Veteran asserts that he has had hand tremors ever since the jeep accident during service.  Multiple lay statements from friends and relatives support this assertion.  These statements are competent to report the observable symptom of hand tremors.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  This establishes a continuity of symptomatology of hand tremors from service to the present.  There are also medical opinions of record linking the Veteran's current hand tremors to the service-connected injuries.  Accordingly, service connection for neuropathy of the left upper extremity with hand tremors and neuropathy of the right upper extremity with hand tremors is granted.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for neuropathy of the left upper extremity with hand tremors is granted.  

Service connection for neuropathy of the right upper extremity with hand tremors is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


